Citation Nr: 1115314	
Decision Date: 04/19/11    Archive Date: 05/04/11

DOCKET NO.  05-24 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for a myocardial infarction, status post stenting. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty in the Army from June 1978 to May 1981.  He also served in the United States Army Reserve with various periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA), to include dates in 2000, 2001, and 2002.

This matter is before the Board of Veterans' Appeals (Board) on appeal of an August 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston- Salem, North Carolina.  It was previously before the Board in December 2008, when it was remanded for further development.  It has been returned for additional appellate review. 

The Board notes that additional evidence was received in this appeal after the most recent supplemental statement of the case.  The Veteran's representative has waived initial RO review of this evidence. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that his diabetes mellitus was first incurred during a period of ACDUTRA in June 2002.  In addition, he argues that his myocardial infarction occurred while he was on orders for temporary duty on September 17, 2002.  

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Service connection may also be granted for disability resulting from disease or injury incurred in or aggravated while performing active duty for training or injury incurred or aggravated while performing inactive duty training.  38 U.S.C.A. § 101(24).  

These claims were previously remanded in December 2008 in order to verify the Veteran's periods of ACDUTRA and INACDUTRA, and to provide the Veteran a VA cardiovascular examination and obtain an opinion as to the etiology of his heart disease.  

The record shows that extensive efforts were made to verify the Veteran's periods of ACDUTRA and INACDUTRA.  Unfortunately, while multiple copies of the Veteran's Chronological Statement of Retirement Points were obtained, the actual dates of ACDUTRA and INACDUTRA were not received.  However, other records that were received indicate that the Veteran was on ACDUTRA beginning June 15, 2002 and ending June 29, 2002.  

Unfortunately, it has never been verified whether or not the Veteran was on either ACDUTRA or INACDUTRA at the time of his September 17, 2002 myocardial infarction.  This is important, as the August 2009 VA examiner interprets the Veteran's September 5, 2002 orders as placing him on ACDUTRA, and contains an opinion that relates the Veteran's heart attack to ACDUTRA on this date.  Therefore, an additional attempt must be made to verify whether or not the Veteran was on either ACDUTRA or INACDUTRA on September 17, 2002.  It is the Board's hope that focusing on this one date might prove to be more successful than trying to obtain every period of ACDUTRA and INACDUTRA.  

In regards to the Veteran's diabetes mellitus claim, a March 2005 Line of Duty Investigation report shows that the Veteran was on ACDUTRA at the time his diabetes was discovered.  This report notes that the Veteran alleged his diabetes had been aggravated during this period, but the investigator found no evidence in the medical records to support his allegation.  However, the Board notes that the legal standards for the military differ from the VA.  In addition, there is no indication that the investigator was a medical professional or that all pertinent medical records are on file.  Therefore, as the Veteran has not previously been provided with a VA examination of his diabetes mellitus, the Board finds that an examination should be scheduled in order to give the examiner an opportunity to provide the necessary medical opinions. 

Accordingly, the case is REMANDED for the following action:

1.  Once again, contact all sources that may possibly be able to verify the Veteran's periods of ACDUTRA and INACDUTRA.  Specifically, attempt to verify whether or not the Veteran was on ACDUTRA or INACDUTRA when he suffered his myocardial infarction on September 17, 2002.  This is the pertinent date in need of verification.  Any negative replies should be included in the record.  If it is determined that it is impossible to verify the Veteran's duty for this date, a memorandum certifying this should be prepared and placed in the claims folder.  

2.  After obtaining permission from the Veteran, obtain all records from Dr. Asif R. Rizvi of Fayetteville Endocrinology and Diabetes Clinic dating from December 2000 through 2003 and place them in the claims folder.  If these records are unobtainable, it should be noted in the claims folder.  The Veteran should also be notified and provided an opportunity to submit the records.  

3.  After any medical records requested above have been received, schedule the Veteran for a VA examination of his diabetes mellitus.  All indicated tests and studies should be conducted.  The claims folder must be provided to the examiner for use in the study of this case.  After the conclusion of the examination and record review, please provide the following opinion:
a) Is it as likely as not (50 percent probability or more) that the Veteran's diabetes mellitus existed prior to his period of ACDUTRA beginning June 15, 2002 and ending June 29, 2002?  

b) If it is determined that the Veteran's diabetes mellitus existed prior to this period of ACDUTRA, is it as likely as not that the diabetes mellitus was increased in severity beyond its natural progression during this period of ACDUTRA?  

The reasons and bases for all opinions should be included.  The examiner should comment on the significance, if any, of the March 2002 examination summary stating that the Veteran was hyperglycemic but also fit for duty.  If the examiner is unable to express the requested opinion without speculation, the reasons and bases for this opinion should be provided, and any missing evidence required to provide the requested opinions should be identified.  

4.  After the development requested above has been completed to the extent possible, review the record.  If any benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, the Veteran and representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action until otherwise notified.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


